DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group V, original claims 24-30, in the reply filed on 06 May 2021 is acknowledged.  
The first traversal is on the ground(s) that Groups I and III have been amended to depend from elected Group V and therefore should be examined together.  Since the amended claims of Groups I and III (including claims 1-8 and 14-19) must include Group V, the claims are deemed to have unity of invention and claims 1-8, 14-19, and 24-30 will be examined as being directed to elected Group V.  
The second traversal is on the ground(s) that independent claim 31 of Group VI and all of the claims of amended Groups II and IV dependent thereon, are related to the same invention and as such, impose no undue burden to be examined together. 
This is not found persuasive because such arguments fail to show unity of invention, which is the basis of the Restriction Requirement in this National Stage Application.  Applicant has not shifted back the burden to Examiner in the reply traversing the lack of unity showing in the Restriction Requirement, and therefore the Restriction is maintained for reasons of record and Groups VI, along with Groups II and 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13, 20-23, and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 16-19, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 5, 6, 7, 8, 17, 18, 19, 26, and 27 recite broad recitations, and the claims also subsequently recite “preferably” or “in particular”, followed by a narrower recitation, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner notes that the terminology “preferably” or “in particular” are considered optional recitations and not positively recited, and since the “preferred” limitations are not positively recited, the narrower limitations are not afforded patentable weight in the claims.
In claim 16, the recitation of “the drying units are realized as hot air generators…” is confusing as it is unclear whether or not the hot air generators, etc. are being positively recited.  While it appears Applicant is attempt to recite a Markush group for the drying units, Applicant’s intent is not clear.  Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26, 29-30, 1-6, 8,14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0084927 to LEVY.
Regarding claims 24-26, 29-30, 1-6, 8, 14, 16, and 18, LEVY (in Figs. 1, 2, 3A-3B discloses a method for the treatment, in particular the wet treatment and drying, of laundry which is washed (see ¶ [0015], particularly use of cleaning nozzles 112) and rinsed (see use of rinsing nozzles 121) in the course of wet treatment and that during the drying phase the bound liquid from the wet treatment is extracted to at least a large extent (see use of drying mechanism 123), wherein wet treatment and drying are conducted on laundry lying on at least one conveyor (118,119) in a spread-out state (note configuration of working surface 18 holding laundry between plural nets 125 or conveyor belts in ¶ [0016], which read on holding laundry in a spread-out state),
wherein the laundry is dried immediately following the wet treatment and along a continuous treatment path (see Fig. 1 and associated text),
wherein the wet treatment and the drying are conducted on separate conveyors and/or the transport speed of the conveyors are coordinated, preferably synchronized (“preferably” renders synchronized as optional; see indefinite rejection above), with each other in the region of the wet treatment and the drying (see e.g. ¶ [0019], particularly dryer mechanism “disposed downstream of working surface 118” as well as including separate conveying means, such as a rotatable cylinder or roller; see also separation in Fig. 1),
wherein the wet treatment is conducted pursuant to a method for the treatment, in particular the wet treatment, of laundry, wherein the laundry is washed in at least one liquid (see use of nozzles 112 in ¶ [0017]) and subsequently rinsed (via nozzles 121, see ¶ [0018]), and the laundry is sprayed and/or sprinkled in the spread-out state with at least one liquid (see nozzles 112 above; note configuration of nozzles 112 in Figs. 3A-3C and their associated usage to spray laundry),
wherein the drying process is conducted pursuant to a method for the treatment, in particular the drying, of laundry, with the laundry being transported in a spread-out state on a conveyor through at least one drying section, wherein the laundry is dried successively with a plurality of consecutive drying units (see drying in ¶ [0019]; note use of different drying mechanisms including rotatable cylinder, roller, hot air blower, or combinations thereof, said combinations readable on plural drying units),
wherein the laundry is sprayed and/or sprinkled with pressurized liquid and/or liquid jets at a high velocity (note in ¶ [0008] the cleaning fluid being sprayed “with a , preferably the laundry being sprayed and/or sprinkled across its full surface and/or multiple times in succession with pressurized and/or fast-flowing liquid, with the laundry being dipped in liquid if necessary (note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above),
wherein the laundry is sprayed and/or sprinkled in a lying and/or resting state with at least one liquid, in particular that the laundry is sprayed and/or sprinkled with the at least one liquid in a state of lying on a conveyor and/or of resting on the conveyor (note the laundry between net 125 and conveyor 118,119 reads on being in a lying and/or resting state),
wherein at least one liquid is sprayed and/or sprinkled on a free side, preferably the top side (note top side spray nozzle 112 in Fig. 3B), of the laundry items and that at least part of this liquid is drained off from an opposite side (note accumulation sink 124 and drainage132 in Figs. 1 and 3B), preferably the bottom side, of the laundry items, preferably through a liquid-permeable strand of the conveyor on which the laundry items are carried (note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above),
wherein following or during the washing process at least part of the liquid bound in the laundry is removed (see above drying operation, which manifestly removes at least part of the liquid), preferably pressed out of the laundry (note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above), wherein the laundry is washed in a prewash zone (14) and a main wash zone (15) and is rinsed in at least one rinse zone (see Figs. 1-3C; note the first section that receives laundry reads on a “prewash zone”, the washing nozzle section at nozzles 112 reads on a “main wash zone”, and the rinsing nozzle section at nozzles 121 read on a “rinse zone”, preferably a process water rinse zone (16) and a fresh water rinse zone (17) (note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above),
wherein the laundry is transported by continuous conveying means (see abstract and ¶ [0006]), preferably a belt conveyor (11), through all zones of the wet treatment, preferably in a continuous and/or uninterrupted manner, if necessary with the liquid used for the wet treatment being recovered and reused (note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above),
wherein the drying units are realized as hot air generators, infrared radiators (51), at least one row of air nozzles (48) and/or at least one shock wave applicator (47) (note hot air blowers in ¶ [0019]),
wherein during the drying phase, preferably before, during and/or after the drying phase, a dry disinfection of the laundry is performed, preferably at least one plasma-enhanced disinfection (note the drying phase of LEVY inherently includes at least some degree of disinfection from the hot air supplied; also note all language after “preferably” is optional and not a positively recited limitation; see indefinite rejection above),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of EP 2369051 to BRINGEWATT et al. (“BRINGEWATT”; cited by Applicant, machine translation provided by Examiner).
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a laundry outlet but does not expressly disclose further details, such as wherein the dried laundry is transferred in its spread-out state by the conveyor in the drying region directly to an intake conveyor of a downstream laundry treatment device, preferably a folding machine or a mangle.  However, it is known in the art to provide a washing and drying conveyor system for laundry with an intake conveyor of a downstream laundry treatment device.  BRINGEWATT teaches a drying conveyor system 18 with direct intake to a downstream laundry treatment device 26 for the purpose of further treating/sorting the laundry by folding and stacking (see e.g. ¶ [0025]-[0027] of supplied translation).
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying system of LEVY with a downstream laundry treatment device, such as the folding and stacking system of BRINGEWATT to achieve the predictable results of providing further known laundry treatments such as folding and stacking.  Moreover, there would be a reasonable .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of US 1,487,914 to BOOTH.
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a laundry inlet but does not expressly disclose further details, such as wherein the laundry is placed in a spread-out state on the start of the conveyor in the region of the wet treatment and/or is transferred in a spread-out state by a feeding machine (39) to the start of the conveyor in the region of the wet treatment.  However, it is known in the art to provide a washing and drying conveyor system for laundry with a feeding mechanism upstream of the washing/drying system.  For instance, BOOTH teaches a washing and drying machine with conveyor belt, and having a feeding system at the feeding end of the machine (see e.g. page 2, ll. 56-60).
Thus, it would have been obvious to one having ordinary skill in the art to provide the washing and drying machine of LEVY with an upstream feeding machine, such as the feeding system of BOOTH to achieve the predictable results of feeding laundry to be treated into the washing and drying machine.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the laundry treatment art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of US 2006/0130243 to OZALTIN et al. (“OZALTIN”).
LEVY, supra, discloses the claimed invention including a wet treatment and drying of laundry.  LEVY discloses a washing, rinsing, and drying station but does not expressly disclose wherein during the wet treatment the laundry is disinfected by ultrasonic means, preferably in a bath containing a disinfection agent or disinfection additive.  However, it is known in the art to provide a washing and drying conveyor system for laundry with an ultrasonic section for applying ultrasonic vibrations to laundry.  For instance, OZALTIN teaches a washing and drying machine with conveyor belt, and further including an ultrasonic station for applying ultrasonic vibrations to garments (see e.g. OZALTIN at abstract and ¶ [0012]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying machine of LEVY with an ultrasonic station, such as that taught in OZALTIN to achieve the predictable results of further treating laundry on a conveyor in a washing and drying machine with ultrasonic vibrations.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the laundry treatment art.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY.
Regarding claim 15, LEVY, supra, discloses the claimed invention including plural drying units.  LEVY discloses washing, rinsing, and drying laundry on a continuous conveyor, as well as transverse washing nozzles (112) and the washing nozzles arranged above the conveyor (see Figs. 3A-3C), but LEVY does not expressly disclose configuration details of the dryers wherein at least some of the drying units are arranged transverse to the treatment direction (12) above the conveyor carrying the laundry and/or at least one drying unit forms a drying strip arranged above the conveyor and running transversely to the treatment direction (12).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to arrange the drying units on the conveyor in a similar manner to achieve the desired results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 17, LEVY discloses hot air blowers but does not expressly disclose “air nozzles”.  As previously cited, LEVY discloses transverse rows of washing nozzles 112.  Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the hot air blower in LEVY as plural air nozzles in a similar manner as the washing nozzles 112 in order to achieve the same and predictable results of treating continuously conveyed with a fluid (in this case, air rather than liquid).  Further, the position is taken that use of ambient air is implicit as other types of air would have to be specifically and separately supplied.  Use of ambient air for drying is standard and conventional practice in the art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY in view of US 2017/0059244 to BIEL et al. (“BIEL”).
LEVY, supra, discloses the claimed invention including plural drying units.  LEVY discloses washing, rinsing, and drying laundry on a continuous conveyor, but LEVY does not expressly disclose wherein at least one sensor directed at the laundry to be dried determines, preferably in a contactless manner, the residual moisture, the degree of dryness and/or the temperature of the laundry and on the basis of the measured values the drying process is controlled, in particular the drying units employed for drying and, if applicable, the disinfection device.  However, it is common in the art to monitor effective drying of laundry using sensors, such as moisture or temperature sensors.  For instance, BIEL teaches an art-related textile treating machine with continuous conveyor that utilizes a temperature probe for sensing a temperature of the drying chamber for the purposes of monitoring and controlling drying (see BIEL at ¶ [0012] and [0016]-[0021]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing and drying machine of LEVY with a dryer temperature probe, such as that taught in BIEL, to yield the same and predictable results of monitoring and controlling drying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711